Citation Nr: 0720254	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-36 859	)	DATE
	)
	 

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral 
hearing loss, prior to January 12, 2004.

2.  Entitlement to an initial rating in excess of 20 percent 
for bilateral hearing loss, from January 12, 2004.

3.  Entitlement to an effective date earlier than January 12, 
2004 for the grant of service connection for tinnitus, to 
include whether there was clear and unmistakable error (CUE) 
in an August 1990 rating decision.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The appellant, M.H.S., S.A.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from March 1953 to March 1956.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The May 2004 rating decision granted 
service connection for bilateral hearing loss and tinnitus, 
and assigned 20 percent and 10 percent disability 
evaluations, respectively, effective from January 12, 2004.  
In response, the veteran appealed the effective dates 
assigned for the grants of service connection.

A May 2006 rating decision granted an earlier effective date 
of June 26, 1990 for the grant of service connection for his 
bilateral hearing loss.  At a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ), in September 2006, the 
veteran's representative expressed satisfaction with the 
assigned effective date for the award of service connection 
for bilateral hearing loss.  (Transcript, at page 6.) 

The May 2006 rating decision assigned a noncompensable 
disability evaluation for bilateral hearing loss for the 
period prior to January 12, 2004, and continued the 20 
percent evaluation from January 12, 2004.  At the September 
2006 Travel Board hearing, it was indicated that the veteran 
wants a compensable rating for his bilateral hearing loss 
retroactive to June 26, 1990.  This may not be construed as a 
timely notice of disagreement (NOD) with the disability 
ratings assigned in the May 2006 rating decision as the 
provisions of 38 C.F.R. § 20.300 specify that a NOD must be 
filed with the VA office from which the veteran received 
notice of the determination being appealed (i.e. the RO and 
not the Board).  Further, the record does not reflect that a 
notice of disagreement has been received by the RO with 
regard to the May 2004 initial rating assignment.  However, 
as noted by the undersigned at the September 2006 Travel 
Board hearing, the statement of the case issued to the 
veteran in September 2004 contained the law and regulations 
applicable for assigning a disability rating for bilateral 
hearing loss, and discussed the assignment of the 20 percent 
initial rating.  (Transcript at page 9.)  It was contended at 
the Travel Board hearing that the veteran relied on this 
information to believe he had timely appealed the rating 
assigned for his bilateral hearing loss.  The Board finds 
that, in light of the circumstances described above, and with 
resolution of doubt in the veteran's favor, that the veteran 
was justified in such reliance.  In this regard, the Board 
notes that entitlement to an effective date earlier than 
January 12, 2004 for the award of a 20 percent rating for 
bilateral hearing loss is necessarily part and parcel of the 
issue of entitlement to a compensable initial rating for 
bilateral hearing loss prior to January 12, 2004.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

At his September 2006 hearing before the undersigned Veterans 
Law Judge (VLJ), the veteran raised the issue of CUE in the 
August 1990 rating decision, as the RO did not grant service 
connection for his tinnitus at that time.  This issue is 
inextricably intertwined with the issue of entitlement to an 
earlier effective date for the grant of service connection 
for tinnitus.  See, e.g., Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final decision 
on one issue cannot be rendered until a decision on the other 
issue has been rendered).  As such, appellate consideration 
of the issue of entitlement to an effective date earlier than 
January 12, 2004 for the grant of service connection for 
tinnitus must be deferred pending RO adjudication of the CUE 
claim.

With regard to the increased initial rating claims, the 
veteran testified at a January 30, 2006 hearing before a 
Decision Review Officer of the RO that he had sought 
treatment at the VA Medical Center (VAMC) in Phoenix, Arizona 
since 1989.  (Transcript (Tr.) at page (pg.) 10.)  However, a 
review of the claims file is negative for any treatment 
records from the Phoenix VAMC.  These additional records may 
be useful in considering the veteran's increased rating 
claims.  VA must make a "reasonable effort" to obtain these 
and other relevant records.  38 C.F.R. § 3.159(c)(2), (c)(3) 
(2006).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).  
If the RO did make a reasonable effort to obtain all of the 
veteran's VA medical treatment records, but they were 
unavailable, there is no specific indication in the file that 
these records do not exist or that further attempts to obtain 
them would be futile.  See 38 U.S.C.A. § 5103A(b) (West 
2002).  

Accordingly, the claim is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  Obtain complete records of the 
veteran's treatment at the VAMC in 
Phoenix, Arizona from 1989 to the 
present.  If these records are 
unavailable, simply do not exist, or 
further attempts to obtain them would be 
futile, document this in the claims file.  
See 38 U.S.C.A. § 5103A(b).  

2.  Following completion of the 
aforementioned development, the RO should 
consider all additional evidence received 
since the issuance of the May 2006 rating 
decision, and readjudicate the issues of 
entitlement to a compensable initial 
rating for bilateral hearing loss prior 
to January 12, 2004, and entitlement to 
an initial rating in excess of 20 percent 
for bilateral hearing loss from January 
12, 2004.  If any benefit sought remains 
denied, the RO should send the veteran 
and his representative a SOC on the 
issue(s).  The veteran must be advised 
that a timely substantive appeal (e.g. a 
VA Form 9) concerning the hearing loss 
increased rating issues must be received 
in order to invoke the Board's appellate 
consideration.  

If, and only if, the veteran submits a 
timely substantive appeal concerning the 
hearing loss increased rating issues 
should such issues be forwarded to the 
Board for appellate consideration.

3.  The RO should adjudicate the issue of 
whether the August 14, 1990 rating 
decision which failed to adjudicate 
entitlement to service connection for 
tinnitus constituted clear and 
unmistakable error.  Notice of the 
determination and his appellate rights 
should be issued to the veteran and his 
representative.  This issue should not be 
referred to the Board for appellate 
consideration unless following receipt of 
a timely notice of disagreement, and 
issuance of a statement of the case, a 
timely substantive appeal is received.

4.  Thereafter, readjudicate the issue of 
entitlement to an effective date earlier 
than January 12, 2004 for the grant of 
service connection for tinnitus.  If the 
benefit sought remains denied, issue a 
supplemental statement of the case and 
afford the appropriate period to respond.  
Thereafter, the issue should be returned 
to the Board for appropriate action.  

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).




